DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites a limitation “wherein A is substantially equal to 3”, which causes confusion. Applicant teaches in paragraph [0046] of the specification that “B can be substantially equal to 3”, instead of that A is substantially equal to 3. For continuing examination purpose, this limitation has been construed as “wherein [[A]] B is substantially equal to 3”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1:
Step 1: The claim recites a method, which belongs to the statutory categories of invention. 
Step 2A Prong One: The claim recites limitations “obtaining an impedance of the power delivery network according to the set of impedance parameters; performing a first importance calculation to determine a first port”. These limitations fall into the “mathematical concepts” group of abstract ideas. The obtaining an impedance of the PDN based on a set of impedance parameters (such as S-parameters) is a mathematical calculation operation. The “first importance calculation” is also a mathematical calculation operation. The claim also recites limitations “defining a target impedance; obtaining an intersection frequency according to the target impedance and the impedance of the power delivery network; selecting a first decoupling capacitor according to the intersection frequency”. These limitations fall into the “mental process” group of abstract ideas. The recited “defining”, “obtaining” and “selecting” are simple enough that they can be practically performed in the human mind using possible aid of pen and paper. For example, a human being can define a target impedance by drawing a target impedance on a piece of paper (similarly as shown in FIG. 2 of Applicant’s disclosure), and draw the impedance of the PDN to obtain an intersection frequency. The human being can also select the first decoupling capacitor if the associated intersection frequency is beyond a predetermined value. Note that the use of aid of pen and paper does not negate the mental nature of the limitations. Please see MPEP 2106.04(a)(2) for details.
Step 2A Prong Two: The claim also recites additional element “capturing a set of impedance parameters of the power delivery network”. This additional element represents mere data gathering that is necessary for use of the recited abstract idea (judicial exception). It is recited at high level of generality and represents insignificant extra-solution activities. Therefore, this recited additional element does not integrate the judicial exception into a practical application; The claim also recites additional element “disposing the first decoupling capacitor at the first port”, which represents nothing more than mere instructions to apply the result of the judicial exception to a PDN port. The mere instructions to apply the judicial exception does not integrate the judicial exception into a practical application. 
Step 2B: As recited above, the claim recites additional element “capturing a set of impedance parameters of the power delivery network”, which represents mere data gathering and belongs to insignificant extra-solution activities. This recited additional element, when considered separately or in combination, is well-understood, routine and conventional activity in the field (as shown in court cases, mere data gathering is considered routine and conventional activities. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (testing a system for a response, the response being used to determine system malfunction)). Therefore, this recited additional element does not provide inventive concept; The claim also recites additional element “disposing the first decoupling capacitor at the first port”, which represents nothing more than mere instructions to apply the judicial exception. This recited additional element does not add significantly more to the claim.
Therefore, claim 1 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 2 depends on claim 1. Claim 2 recites additional limitations “performing a parallel calculation to generate an adjusted impedance of the power delivery network; performing a second importance calculation to determine a second port”, which fall into the “mathematical concepts” group of abstract ideas. Claim 2 also recites additional limitation “obtaining an adjusted intersection frequency according to the target impedance and the adjusted impedance of the power delivery network; selecting a second decoupling capacitor according to the adjusted intersection frequency”, which fall into the “mental processes” group of abstract ideas. Claim 2 also recites additional element “disposing the second decoupling capacitor at the second port”, which represents nothing more than mere instructions to apply the recited judicial exceptions. This additional element does not integrate the judicial exceptions into a practical application, and does not provide inventive concept to the claim. Therefore, claim 2 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 3 depends on claim 1. Claim 3 recites additional limitations “selecting a set of capacitors each having a self-resonant frequency between a first value and a second value; and selecting a capacitor from the set of capacitors to be the first decoupling capacitor; wherein the first value is A times the intersection frequency, the second value is B times the intersection frequency, A and B are positive parameters, and 0<A<B”, which fall into “mental processes” group of abstract ideas. The recited operations of “selecting” are simple enough so they can be practically performed in the human mind. Therefore, claim 3 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 4 depends on claim 3. Claim 4 recites additional limitation “wherein A is substantially equal to 1.5”, which merely represents a feature of the mental processes of selecting operations in claim 3. Therefore, claim 4 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 5 depends on claim 3. Claim 4 recites additional limitation “wherein B is substantially equal to 3”, which merely represents a feature of the mental processes of selecting operations in claim 3. Therefore, claim 5 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 6 depends on claim 1. Claim 6 recites additional limitations “selecting k capacitors; selecting m impedances from the k impedances, the m impedances being within a predetermined range; and selecting one of m capacitors to be the first decoupling capacitor, the m impedances being corresponding to the m capacitors; wherein m and k are positive integers, and 0<m≤k”, which fall into “mental processes” group of abstract ideas. The recited operations of “selecting” are simple enough so they can be practically performed in the human mind. Claim 6 recites additional limitation “calculating an equivalent impedance of each of the k capacitors and a self-impedance of the power delivery network disposed in parallel to generate k impedances”, which falls into the “mathematical concepts” group of abstract ideas. Therefore, claim 6 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 7 depends on claim 6. Claim 7 recites additional limitation “wherein the predetermined range is between α times of the target impedance and β times of the target impedance, and 0<α<β”, which merely represents a feature of the mental processes of selecting operations in claim 6. Therefore, claim 7 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 8 depends on claim 1. Claim 8 recites additional limitations “selecting k capacitors; selecting impedances within a first predetermined range from the k impedances; and selecting m impedances from the k impedances if none of the k impedances is within the first predetermined range, the m impedances being within a second predetermined range; and selecting one of m capacitors to be the first decoupling capacitor, the m impedances being corresponding to the m capacitors; wherein m and k are positive integers, and 0<m≤k”, which fall into “mental processes” group of abstract ideas. The recited operations of “selecting” are simple enough so they can be practically performed in the human mind. Claim 8 recites additional limitation “calculating an equivalent impedance of each of the k capacitors and a self-impedance of the power delivery network disposed in parallel to generate k impedances”, which falls into the “mathematical concepts” group of abstract ideas. Therefore, claim 8 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 9 depends on claim 1. Claim 9 recites additional limitations “generating a plurality of reference intersection frequencies according to the plurality of reference impedances and the target impedance; and selecting a capacitor related to a highest reference intersection frequency to be the first decoupling capacitor”, which fall into “mental processes” group of abstract ideas. The recited operations of “generating” and “selecting” are simple enough so they can be practically performed in the human mind. Claim 9 recites additional limitation “calculating an equivalent impedance of each of capacitors and a self-impedance of the power delivery network disposed in parallel to generate a plurality of reference impedances”, which falls into the “mathematical concepts” group of abstract ideas. Therefore, claim 9 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim 10 depends on claim 1. Claim 10 recites additional limitations “selecting a port with a largest drop of inductance to be the first port”, which falls into “mental processes” group of abstract ideas. The recited operation of “selecting” is simple enough so they can be practically performed in the human mind. Claim 10 recites additional limitation “calculating a plurality of drops of inductance after disposing capacitors at respective ports of the power delivery network”, which falls into the “mathematical concepts” group of abstract ideas. Therefore, claim 10 is directed to abstract ideas without significantly more, and is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 111563356 A, hereinafter as “Chen”) in view of Halligan (US 2022/0099720 A1, hereinafter as “Halligan”). 
Regarding claim 1, Chen teaches:
A method for flattening an impedance of a power delivery network ([0001]: Chen teaches a method to flatten the impedance of PDN to avoid voltage surge/(rogue wave) using decoupling capacitor), the method comprising:
defining a target impedance (FIG. 8 and [0049]: “as shown in FIG. 8, the curve of the target impedance is the gray curve in FIG. 8”. Chen teaches to define a target impedance wherein the impedance of the PDN should be below it in the frequency area of interest);
performing a first importance calculation to determine a first port ([0038,0047]: Chen teaches to perform a calculation, a first importance calculation, to determine a first position node, i.e., a first port, to place a decoupling capacitor to most effectively flatten the impedance of the PDN);
obtaining an intersection frequency according to the target impedance and the impedance of the power delivery network (FIG. 9 and [0041, 0049]: Chen teaches to obtain an intersection frequency where the target impedance intersects the PDN impedance curve);
selecting a first decoupling capacitor according to the intersection frequency (FIG. 9 and [0041, 0049]: Chen teaches to select a first decoupling capacitor according to the intersection frequency); and	
disposing the first decoupling capacitor at the first port ([0041]: Chen teaches to place the first decoupling capacitor at the first port).
Chen teaches all the limitations of claim except capturing a set of impedance parameters of the power delivery network; obtaining an impedance of the power delivery network according to the set of impedance parameters.
However, Halligan teaches in an analogous art: 
capturing a set of impedance parameters of the power delivery network ([0022, 0027]: “An approach to finding the impedance of a test object is to measure the scattering parameters with a VNA and perform a matrix transformation to calculate the impedance”. This teaches to measure S-parameters of the PDN);
obtaining an impedance of the power delivery network according to the set of impedance parameters (as recited above, Halligan teaches to obtain an impedance of the PDN based on the measured S-parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen based on the teaching of Halligan, to make the method to further comprise capturing a set of impedance parameters of the power delivery network; and obtaining an impedance of the power delivery network according to the set of impedance parameters. One of ordinary skill in the art would have been motivated to do this modification since it can help “finding the impedance of” the PDN, as Halligan teaches in [0022]. 

Regarding claim 2, Chen-Halligan teach all the limitations of claim 1.
Chen further teaches:
performing a parallel calculation to generate an adjusted impedance of the power delivery network (FIG. 7 and [0040, 0047]: “After the P3 is placed with the de-coupling capacitor, the P2, P4, P5, P6, P7 and P8 are subjected to another simulation in sequence to obtain a schematic table shown in FIG. 7”. This teaches after the first decoupling capacitor is placed at the first port, another simulation/calculation, i.e., a parallel calculation, is performed to obtain an adjusted impedance of the PDN);
performing a second importance calculation to determine a second port ([0400, 0047]: “After the P3 is placed with the de-coupling capacitor, the P2, P4, P5, P6, P7 and P8 are subjected to another simulation in sequence to obtain a schematic table shown in FIG. 7, shown in FIG. 7 is the first and second result of ranking of the Z11 variance rate of the embodiment of the PDN impedance planarization simulation method according to the present disclosure; and as shown in FIG. 7, P6 is a second important node”. This teaches to perform a second importance calculation to determine a second port P6);
obtaining an adjusted intersection frequency according to the target impedance and the adjusted impedance of the power delivery network ([0042, 0049]: Chen teaches to repeat the processes to obtain an adjusted intersection frequency);
selecting a second decoupling capacitor according to the adjusted intersection frequency ([0042, 0049]: Chen teaches to select a second decoupling capacitor value according the adjusted intersection frequency); and
disposing the second decoupling capacitor at the second port ([0042]: Chen teaches to place the second decoupling capacitor at the second port).

Regarding claim 6, Chen-Halligan teach all the limitations of claim 1.
Chen further teaches:
selecting k capacitors ([0045,0049]: Chen teaches to select multiple capacitors from the capacitor database to determine the best one);
calculating an equivalent impedance of each of the k capacitors and a self-impedance of the power delivery network disposed in parallel to generate k impedances (FIG. 9 and [0049]: Chen teaches to calculate the equivalent k impedance after each of the k capacitors is placed in parallel to the PDN)  ;
selecting m impedances from the k impedances, the m impedances being within a predetermined range ([0049]: Chen teaches to select m impedances wherein the m impedance are within 1/100%Cx to 1/110%Cx); and
selecting one of m capacitors to be the first decoupling capacitor, the m impedances being corresponding to the m capacitors ([0049]: Chen teaches to select one of m capacitors which makes the PDN impedance lower than the target impedance and flatten the PDN impedance);
wherein m and k are positive integers, and 0<m≤k (Chen teaches to choose m capacitors from database comprising k capacitors, therefore 0<m≤k).

Regarding claim 7, Chen-Halligan teach all the limitations of claim 6.
Chen further teaches:
the predetermined range is between α times of the target impedance and β times of the target impedance, and 0<α<β ([0049]: Chen teaches to select m impedances wherein the m impedances are within 1/100%Cx to 1/110%Cx. Therefore, the predetermined range is between α (=0.9) times of the target impedance and β (=1) times of the target impedance).

Regarding claim 10, Chen-Halligan teach all the limitations of claim 1.
Chen further teaches:
calculating a plurality of drops of inductance after disposing capacitors at respective ports of the power delivery network (FIG. 6 and [0047]: Chen teaches to calculate a drops of inductance after placing the decoupling capacitor at different ports); and
selecting a port with a largest drop of inductance to be the first port (FIG. 6 and [0047]: Chen teaches to select port P3, which has largest drop of inductance, to be the first port to place the decoupling capacitor).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Halligan, and in further view of Liu (paper “Decoupling capacitors selection algorithm based on maximum anti-resonance points and quality factor of capacitor”, published in 2015, hereinafter as “Liu”). 
Regarding claim 3, Chen-Halligan teach all the limitations of claim 1, but don’t explicitly teach selecting a set of capacitors each having a self-resonant frequency between a first value and a second value; and selecting a capacitor from the set of capacitors to be the first decoupling capacitor; wherein the first value is A times the intersection frequency, the second value is B times the intersection frequency, A and B are positive parameters, and 0<A<B.
However, Liu teaches in an analogous art: 
Selecting capacitors having a self-resonant frequency between a first value and a second value (Liu teaches on page 1 that “Decaps are chosen based on the following two criteria: (i) the self-resonant frequency (SRF) of decaps should be as close to the frequency at which the maximum anti-resonance point occurs ….”. This teaches to select the decoupling capacitor having a SRF value which is within a range between a first value and a second value); and
selecting a capacitor to be the first decoupling capacitor (as recited above, the decoupling capacitor with the desired SRF value is chosen to be the decoupling capacitor used, i.e., the first decoupling capacitor);
wherein the first value is A times the intersection frequency, the second value is B times the intersection frequency, A and B are positive parameters, and 0<A<B (A and B, in their broadest reasonable interpretation, can be any positive values. Therefor the range between A times the intersection frequency and B times the intersection frequency can be a range of any values. As recited above and shown in FIG. 1 by Liu, the decoupling capacitor has a SRF value which is within a range, such as a range between A times the intersection frequency and B times the intersection frequency).
Liu teaches the appropriate decoupling capacitor should have a SRF within a desire range, and Chen teaches, in [0045, 0049], to find the appropriate decouple capacitor from a capacitors database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen-Halligan based on the teaching of Liu, to make the method to further comprise selecting a set of capacitors each having a self-resonant frequency between a first value and a second value; and selecting a capacitor from the set of capacitors to be the first decoupling capacitor; wherein the first value is A times the intersection frequency, the second value is B times the intersection frequency, A and B are positive parameters, and 0<A<B. One of ordinary skill in the art would have been motivated to do this modification since it “can achieve the best decoupling effect”, as Liu teaches on page 1.

Allowable Subject Matter
Claims 4, 5, 8 and 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if they are amended to overcome the objections, 112(b) rejections, and/or 101 rejections set forth in this Office action.

Reason For Allowance
Claim 4 depends on claim 3, and recites an additional limitation “wherein A is substantially equal to 1.5”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations of the base claims. Therefore, claim 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if it has been amended to fix other possible related deficiencies set forth in this Office action. 
Claim 5 depends on claim 3, and recites an additional limitation “wherein B is substantially equal to 3”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations of the base claims. Therefore, claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if it has been amended to fix other possible related deficiencies set forth in this Office action. 
Claim 8 depends on claim 1, and recites an additional limitation “wherein selecting the first decoupling capacitor comprises selecting k capacitors; calculating an equivalent impedance of each of the k capacitors and a self-impedance of the power delivery network disposed in parallel to generate k impedances; selecting impedances within a first predetermined range from the k impedances; and selecting m impedances from the k impedances if none of the k impedances is within the first predetermined range, the m impedances being within a second predetermined range; and selecting one of m capacitors to be the first decoupling capacitor, the m impedances being corresponding to the m capacitors; wherein m and k are positive integers, and 0<m≤k.”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations of the base claim. Therefore, claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if it has been amended to fix other possible related deficiencies set forth in this Office action. 
Claim 9 depends on claim 1, and recites an additional limitation “wherein selecting the first decoupling capacitor comprises calculating an equivalent impedance of each of capacitors and a self-impedance of the power delivery network disposed in parallel to generate a plurality of reference impedances; generating a plurality of reference intersection frequencies according to the plurality of reference impedances and the target impedance; and selecting a capacitor related to a highest reference intersection frequency to be the first decoupling capacitor”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations of the base claim. Therefore, claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if it has been amended to fix other possible related deficiencies set forth in this Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Mantiply (US 2014/0009242 A1): teaches, in [0028], to determine a best location for inserting a decoupling capacitor to match the transmission line impedance to a load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115